By the Court,
Smith, J.
This is a common law certiorari issued to a justice of tbe peace of Dane county.
It appears by tbe return of tbe justice, that on tbe 29th day November, A. D..1854, be issued a summons at tbe suit of Andrew E. Clark against John Frederick, returnable December 11, 1854. Tbe summons was served by leaving a copy at tbe usual place of abode of tbe defendant, with one of bis family of suitable age and discretion, who was informed of its contents. This was sufficient to give tbe justice jurisdiction. If tbe officer made a false return, either originally, or by subsequent amendment, be is liable to the party injured, but tbe truth or falsity *192of his return cannot be collaterally inquired into in a proceeding like this.
It is contended by the plaintiff in this ■writ, that the justice erred in rendering judgment by default, without proof of the claim of the plaintiff below. This may be true, and at the proper time and in the proper mode the error might have been corrected. In the case of Roberts vs. Warren (3 Wis. R. 736), a-similar question was brought before us upon a proceeding like this, but it was held that we could not look into alleged errors cf this kind upon a common law certiorari. .
This writ brings up the record merely, and only such questions as go to the jurisdiction of the inferior tribunal can be considered. As before remarked, we think that the return shows that the justice had jurisdiction, and the judgment, therefore, must be affirmed.
Judgment affirmed, with costs.